Title: [March 7. Saturday. 1778.]
From: Adams, John
To: 


      March 7. Saturday. 1778. The same prosperous Wind and the same beautifull Weather continued. We proceeded on our course about two hundred miles in twenty four hours. We had passed all the dangers of the American Coast; those of the Bay of Biscay and those of the Coast of France, and as it happened those of the English Channel remained to be encountered.
      Yesterday the Ship had been all in an Uproar, with laughter. The Boatswains Mate asked one of the Officers if they might have a little Sport. The Answer was Yes. Jere accordingly, with the Old Sailors, proposed to build a Galley, and all the green hands to the Number of twenty or thirty were taken in, and suffered themselves to be tied to­gether by their Legs. When, all on a sudden, Jere, and his knowing ones, were found, handing bucketts of Water over the Sides, and pouring them upon the poor Dupes till they were wet to the Skin. The Behaviour of the Gullies, their passions, Speeches and countenances, were diverting enough. So much for Jere’s fun. This frolick I suppose, according to the Sailors reasoning was to conjure up a Prize.
      This morning the Captain ordered all hands upon Deck, and took an Account of the Number of Souls on board, who amounted to one hundred and seventy two. Then the Articles of War were read to them. Then he ordered all hands upon the Forecastle, and then upon the Quarter Deck, to determine by Experiments whether any difference was made in the Sailing of the Ship, by the Weight of the Men when forward, or Aft. Then all hands were ordered to their Quarters to exercise them at the Guns. Mr. Barron gave the Words of command and they spent an hour at their exercise in which they appeared to be tolerably expert. After this a dance was ordered by the Captain upon the main Deck, and all hands, Negroes, Boys and Men were obliged to join in it.... When this was over the Old Sailors sett on foot another game, which they called The Miller. I will not spend time to describe this odd Scaene: but it ended in a very wild Vagary, in which all the Men were powdered over with flour, and wet again to the Skin. Whether these whimsical Diversions are indulged in order to compell the Men to wash themselves, shift their Cloaths and wash away Vermin, or whether it is to awaken the Spirits of the Men which are very apt to sink in a long Voyage, I know not: but there is not in them the least Appearance of Elegance, very little Wit, and a humour of the coarsest kind. It is not superiour to the dances of Indians.
     